Citation Nr: 1428448	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right foot and ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The record reflects that the Veteran initiated an appeal with respect to the denial of entitlement to service connection for a back disability.  He did not, however, perfect an appeal to that claim following issuance of a June 2011 statement of the case on the issue.  

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript of that hearing is of record.

The Veteran initially indicated that he was seeking service connection for a right foot disability.  He has consistently described his disability, however, as also including the right ankle.  Thus, the claim on appeal is expanded to include any associated right ankle disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a right foot/ankle disability.  Foot/ankle diagnoses found in the record include chronic right ankle instability, arthralgia, Tailor's bunion of the fifth metatarsophalangeal joint (MTPJ), fifth MTPJ capsulitis, fat pad atrophy of the fifth MTPJ, sinus tarsi impingement, and compensatory hallux limitus of the first MTPJ.  Additionally, a December 2009 VA treatment report noted that, per radiologic evidence, slight loss of joint space was present in the right ankle. 

The Veteran's service treatment records note treatment for right foot pain over the metatarsal head in May 1977, with negative x-rays; treatment for plantar warts of the right foot over the great toe and ball of the foot in October 1979 and March 1980; treatment for right foot pain following a reported fall down a ladder in December 1977, with negative x-rays, resulting in a diagnosis of foot strain and prescribed use of crutches. 

The Veteran has contended that he has ongoing right foot/ankle problems since the time of his in-service fall, and he has reported suffering falls on at least two more occasions during service.  

The Veteran was afforded a VA examination of his right foot and ankle in August 2011.  While the examiner provided the opinion that the Veteran did not have a right foot disability that was at least as likely as not etiologically related to service, it is unclear if all of the Veteran's right foot/ankle diagnoses were considered or whether all of the Veteran's in-service problems /injuries were considered.  

Notably, in the diagnosis section of the examination report, the examiner marked the "other diagnosis" box and provided a diagnosis code, but did not clearly state which diagnoses were present.  Moreover, the examiner indicated that he reviewed x-rays of the Veteran's ankle/foot taken in 2010 and that no ankle changes were present, in contrast to findings noted in the December 2009 VA treatment report.  The only foot problems noted by the examiner included an avulsion fracture of the fifth distal phalanx, and minimal calcaneal spurring.  In his opinion, the examiner curtly dismissed problems involving the fifth MTPJ by noting that the Veteran's did not relate an old fracture of the area to his service. 

In short, the VA examiner's opinion does not appear to consider all foot/ankle problems noted in the record, to specifically include degenerative arthritis, nor the Veteran's reported history of ongoing foot/ankle pain since service.  Thus, remand for a new VA examination is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-305 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his right foot and ankle.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all right foot and ankle disabilities found to be present, to specifically include the following: right ankle instability, arthralgia, Tailor's bunion of the fifth metatarsophalangeal joint (MTPJ), fifth MTPJ capsulitis, fat pad atrophy of the fifth MTPJ, sinus tarsi impingement, compensatory hallux limitus of the first MTPJ, and degenerative arthritis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot or ankle disability had its onset during the Veteran's active service, or is the result of any in-service disease, event, or injury, to include any noted or reported in-service right foot or ankle problems noted in the record.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically discuss the Veteran's credible contention that he has suffered from right foot/ankle pain since service.

2.  Thereafter, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

